UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 January 4, 2006

                                      Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. TERENCE T. EVANS, Circuit Judge


Nos. 03-1114 & 04-1095

UNITED STATES OF AMERICA,                    Appeals from the United States
    Plaintiff-Appellee,                      District Court for the Northern
                                             District of Illinois, Eastern Division
      v.
                                             No. 01 CR 348
BONNIE LAGIGLIO,
    Defendant-Appellant.                     John F. Grady,
                                             Judge.

                                    ORDER

       Bonnie LaGiglio was sentenced for a tax offense. On appeal she argued that
the district court erred by sentencing her under the formerly mandatory sentencing
guidelines, see United States v. Booker, 543 U.S. 220 (2005). We ordered a limited
remand, United States v. Paladino, 401 F.3d 471, 484 (7th Cir. 2005), and the
district court said that it would have imposed the same sentence had it known that
the guidelines were advisory. That sentence was within a properly calculated
guideline range and presumptively reasonable, see United States v. Mykytiuk, 415
F.3d 606, 608 (7th Cir. 2005). Because LaGiglio has not rebutted that presumption,
the judgment is AFFIRMED.